        Case 3:20-cv-02345-WHO Document 129 Filed 10/20/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10
     DOUGLAS J. REECE, on behalf of himself and   Case No. 20-cv-02345-WHO
11   all others similarly situated,
                                                  [PROPOSED] PRETRIAL ORDER
12                                 Plaintiffs,    NO. 1
13          v.
                                                  Judge: Hon. William H. Orrick
14   ALTRIA GROUP, INC., ALTRIA
     ENTERPRISES LLC, and JUUL Labs, Inc.,
15
                                   Defendants.
16

17   This Document Relates to:

18   ALL DIRECT PURCHASER ACTIONS

19   ALL INDIRECT PURCHASER ACTIONS
20   ALL INDIRECT RESELLER ACTIONS
21

22

23

24

25

26
27

28



     [PROPOSED] PRETRIAL ORDER NO. 1                             Case No. 20-cv-02345-WHO
          Case 3:20-cv-02345-WHO Document 129 Filed 10/20/20 Page 2 of 6



 1          In order to facilitate the efficient management of the antitrust class actions (the “Antitrust

 2   Actions”) involving the alleged anticompetitive agreements related to closed-system electronic

 3   cigarettes and/or pods, the Court hereby ORDERS as follows:

 4

 5          1.      The provisions of this Order shall govern the practice and procedures in the Antitrust

 6   Actions that were or will be related to Reece v. Altria Group, Inc., et al., Case No. 20-cv-02345

 7   pursuant to N.D. Cal. Civil Local Rule 3-12.1 Pursuant to Federal Rule of Civil Procedure 42(a), the

 8   Court now consolidates the Antitrust Actions into Case No. 20-cv-02345. Any “tag-along actions”

 9   raising substantially similar claims and defenses as the Antitrust Actions later removed to or

10   transferred to this Court, or directly filed in the Northern District of California, will automatically

11   be consolidated with this action without the necessity of future motions or orders. The Antitrust

12   Actions already pending before this Court are coordinated for pretrial purposes. This coordination

13   does not constitute a determination whether the Antitrust Actions should be consolidated for trial,

14   nor does it have the effect of making any entity a party to any action in which he, she, or it has not

15   been named, served, or added in accordance with the Federal Rules of Civil Procedure. All

16   subsequent filings filed in this Court related to the Antitrust Actions shall be captioned “In re Juul

17   Labs, Inc. Antitrust Litigation” under Case No. 20-cv-02345.

18
     1
      The following case numbers have previously been related by the Court: Case Nos. 3:20-cv-02512;
19   3:20-cv-02597; 3:20-cv-02729; 3:20-cv-02779; 3:20-02778; 3:20-cv-02891; 3:20-cv-03288; 3:20-
     cv-03430; 3:20-cv-03867; 3:20-cv-04413; 3:20-cv-04238; 3:20-cv-02999; 3:20-cv-03183; 3:20-cv-
20   03868; 3:20-cv-03861; 3:20-cv-04073; and 3:20-cv-04736. The Blomquist action (Case No. 3:20-
21   cv-02512) has subsequently been voluntarily dismissed (ECF No. 124).

22

23

24

25

26
27

28


                                                       -1-
     [PROPOSED] PRETRIAL ORDER NO. 1                                            Case No. 20-cv-02345-WHO
          Case 3:20-cv-02345-WHO Document 129 Filed 10/20/20 Page 3 of 6



 1          2.      Every pleading or motion filed in the master docket shall bear the following caption:

 2                                 UNITED STATES DISTRICT COURT

 3                              NORTHERN DISTRICT OF CALIFORNIA

 4
      IN RE JUUL LABS, INC. ANTITRUST                        Master File No. 20-cv-02345-WHO
 5    LITIGATION
 6    This Document Relates To: [“All Actions” or
      “The Direct Purchaser Actions” or “All Indirect
 7
      Purchaser Actions” or “All Indirect Reseller
 8    Actions” or the docket numbers of each individual
      case to which the document relates.]
 9

10          3.      If a document pertains to only one or some of the member cases, the document must

11   list the actions or the docket number of each individual action to which the document applies

12   immediately under the master caption as set forth above. Documents that pertain to one or only

13   some of the individual pending actions shall also be filed in the individual case(s) to which the

14   documents pertain.

15          4.      The Court has appointed Interim Lead Counsel for the Direct Purchaser Plaintiffs

16   and Indirect Purchaser Plaintiffs (collectively, “Plaintiffs”). The Court has also appointed four

17   counsel to the Steering Committee. See ECF No. 115; Fed. R. Civ. P. 23(g).

18                  A.       The Court appointed the following as Interim Lead Counsel for the Direct

19   Purchaser Plaintiffs:

20                  Joseph R. Saveri
                    JOSEPH SAVERI LAW FIRM, INC.
21                  601 California Street, Suite 1000
                    San Francisco, California 94108
22
                    Telephone: (415) 500-6800
23                  Facsimile: (415) 395-9940
                    jsaveri@saverilawfirm.com
24

25

26
27

28


                                                      -2-
     [PROPOSED] PRETRIAL ORDER NO. 1                                          Case No. 20-cv-02345-WHO
          Case 3:20-cv-02345-WHO Document 129 Filed 10/20/20 Page 4 of 6



 1                  B.       The Court appointed the following as Interim Lead Counsel for the Indirect

 2   Purchaser Plaintiffs:

 3                  Robin F. Zwerling
                    ZWERLING, SCHACHTER & ZWERLING, LLP
 4                  41 Madison Avenue
                    New York, NY 10010
 5
                    Telephone: (212) 223-3900
 6                  Facsimile: (212) 371-5969
                    rzerling@zsz.com
 7
            In general, Interim Lead Counsel are responsible for coordinating the activities of Plaintiffs
 8
     during pretrial proceedings, see, e.g., In re Juul Labs Inc. Mktg, Sales Pracs., and Prods. Liab.
 9
     Litig., No. 19-md-02913, (N.D. Cal. Dec. 20, 2019), ECF No. 341, and shall:
10
            (1)     determine (after such consultation with other members of the Steering Committee
11
     and other co-counsel as may be appropriate) and present to the Court and opposing parties the
12
     position of Plaintiffs, either collectively or on behalf of their respective plaintiffs and proposed
13
     classes, on all matters arising during pretrial proceedings;
14
            (2)     coordinate the scheduling and conduct of discovery on behalf of Plaintiffs consistent
15
     with the requirements of Fed. R. Civ. P. 26(b)(1), 26(2) and 26(g), as well as the preparation of
16
     protocols for discovery to allow for equitable and efficient use of discovery;
17
            (3)     suggest, in consultation with Defendants, the ordering, priority, and response to
18
     pending and anticipated motions;
19
            (4)     coordinate, at the appropriate juncture, the selection of trial teams;
20
            (5)     conduct settlement negotiations on behalf of their respective plaintiffs and proposed
21
     classes;
22
            (6)     delegate specific tasks to Steering Committee members and other counsel in a
23
     manner to ensure that pretrial preparation for Plaintiffs, either collectively or on behalf of their
24
     respective plaintiffs and proposed classes, is conducted efficiently and effectively;
25
            (7)     enter into stipulations with opposing counsel, counsel in the MDL actions, and/or
26
     other counsel, as necessary for the conduct of the litigation;
27
            (8)     prepare and distribute periodic status reports to the Court and parties;
28


                                                       -3-
     [PROPOSED] PRETRIAL ORDER NO. 1                                            Case No. 20-cv-02345-WHO
          Case 3:20-cv-02345-WHO Document 129 Filed 10/20/20 Page 5 of 6



 1           (9)      monitor time and expenses of all Plaintiffs’ counsel to ensure that the litigation

 2   moves forward expeditiously while unnecessary expenditures of time and funds are avoided; and

 3           (10)     perform such other duties as may be necessary for effective and efficient

 4   coordination of Plaintiffs’ pretrial activities or authorized by further order of the Court.

 5                    C.        The Court appointed the following as members of the Steering Committee:

 6   For the Direct Purchaser Plaintiffs:

 7                Natasha Fernandez-Silber                            Michelle C. Clerkin
                  RADICE LAW FIRM, P.C.                               MOTLEY RICE LLC
 8                475 Wall Street                                     777 Third Avenue, 27th Floor
                  Princeton, NJ 08540                                 New York, NY 10017
 9                Telephone: (646) 245-8502                           Telephone: (212) 577-0040
                  Facsimile: (609) 385-0745                           mclerkin@motleyrice.com
10                nsilber@radicelawfirm.com

11
     For the Indirect Purchaser Plaintiffs and the Indirect Reseller Plaintiffs
12
                  Elana Katcher                                       Pamela A. Markert
13                KAPLAN FOX & KILSHEIMER                             CERA LLP
                  LLP                                                 595 Market Street, Suite 1350
14                850 Third Avenue, 14th Floor                        San Francisco, CA 94105
                  New York, New York 10022                            Telephone: (415) 777-2230
15                Telephone: (212) 687-1980                           Facsimile: (415) 777-5189
                  Facsimile: (212) 687-7714                           pmarkert@cerallp.com
16                ekatcher@kaplanfox.com

17

18           In general, Steering Committee members shall consult with and operate with the guidance of

19   Interim Lead Counsel.
20           5.       Each attorney of record is obligated to become a Northern District of California ECF

21   User and be assigned a user ID and password for access to the system. If she or he has not already

22   done so, counsel shall register forthwith as an ECF User and be issued an ECF User ID and

23   password. Forms and instructions can be found on the Court’s website at www.cand.uscourts.gov/

24   cm-ecf. The docket in Case No. 20-cv-02345 will constitute the master docket. All filings shall be

25   filed in the master docket.

26           6.       A copy of this Order shall be filed by the Clerk in any subsequent case filed,
27   transferred, or related.

28


                                                        -4-
     [PROPOSED] PRETRIAL ORDER NO. 1                                              Case No. 20-cv-02345-WHO
          Case 3:20-cv-02345-WHO Document 129 Filed 10/20/20 Page 6 of 6



 1          7.      Counsel are directed to familiarize themselves with the Northern District of

 2   California’s Local Rules, the Standing Order for All Judges of the Northern District of California,

 3   the Court’s standing orders, and the Guidelines for Professional Conduct for the Northern District of

 4   California.

 5          8.      Counsel who appeared in a related case prior to consolidation need not enter an

 6   additional appearance before this Court. Attorneys admitted to practice and in good standing in any

 7   United States District Court may, at Case No. 20-cv-02345, seek to be admitted pro hac vice in this

 8   litigation pursuant to N.D. Cal. Civil Local Rule 11-3. The requirement that pro hac vice counsel

 9   retain local counsel, see N.D. Cal. Civil Local Rules 11-3(a)(3) and 11-3(e), is waived and does not

10   apply to this action.

11   IT IS SO ORDERED

12

13

14   DATED: October 20, 2020

15

16                                                    _______________________________________
                                                      HONORABLE WILLIAM H. ORRICK
17
                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     -5-
     [PROPOSED] PRETRIAL ORDER NO. 1                                        Case No. 20-cv-02345-WHO
